Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 9, 2017

                                       No. 04-16-00535-CV

                            SAN ANTONIO RIVER AUTHORITY,
                                      Appellant

                                                 v.

                  AUSTIN BRIDGE & ROAD, L.P. and Hayward Baker Inc.,
                                   Appellees

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 15-12-23406-CV
                      The Honorable Camile G. Dubose, Judge Presiding


                                          ORDER
       On October 21, 2016, this appeal was abated for mediation. On December 30, 2016,

Appellant filed a letter with this Court stating the mediation was not successful.

        It is therefore ORDERED that this appeal is REINSTATED on the docket of this Court.

Appellant’s brief must be filed no later than thirty days from the date of this order. Appellant’s

motion for extension of time to file brief is denied as moot.



                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court